a LAvv Lzes»v:@

NO. 29347

IN THE SUPREME COURT OF THE STATE OF HAWAfI

   

   

STATE oF HAWAI‘I, Petitioner/Plaintiff-Appellee§;§€ §
» - ca
vs. §§
WANDA RURIKO MITA, ReSpondent/Defendant-Appel 53 §§
`“”" 

l.Z

CERTIORARI TO THE INTERMEDIATE COURT OF APPE§HS
(HPD CRIMINAL NO. l64978DL) ,
ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, J., for the court1 and Acoba, J., dissenting)
Petitioner/Plaintiff-Appellee State of Hawaii's

application for writ of cerfiorari filed on June 10, 20l0, is

hereby acceoted.
Honolulu, HawaFi, July 27, 20lO.

IWHEED:
FOR THE COURT:

/’Yl»wv="

Associate Justice

(Y`
§
§
z
§
r\

 

Peter B. Carlisle, .
Prosecuting Attorney, and

James M. Anderson,
Deputy Prosecuting Attorney,

on the application for
petitioner/plaintiff-

appellee.

and Recktenwald,

1 ConSidered by: Nakayama, Acting C.J., Acoba, Duffy,
C.J., recused.

JJ , and Circuit Judge Lee in place of Moon,